IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


WALTER WETZEL, DECEASED, C/O          : No. 298 WAL 2014
WALTER WETZEL III                     :
                                      :
                                      : Petition for Allowance of Appeal from the
            v.                        : Order of the Commonwealth Court
                                      :
                                      :
WORKERS' COMPENSATION APPEAL          :
BOARD (PARKWAY SERVICE                :
STATION)                              :
                                      :
                                      :
PETITION OF: PARKWAY SERVICE          :
STATION                               :


                                   ORDER


PER CURIAM

      AND NOW, this 17th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.